Appeal Dismissed and Memorandum Opinion filed March 23, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00056-CV

         PINPOINT HOMES, LLC AND MIKE BREESE, Appellants
                                         V.

      FLOOR AND DECOR OUTLETS OF AMERICA, INC., Appellee

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1146141

                          MEMORANDUM OPINION

      This is an appeal from a final summary judgment signed October 25, 2020.
The notice of appeal was timely filed January 22, 2021. See Tex. R. App. P. 26.1(a).

      No clerk’s record has been filed. The clerk responsible for preparing the
record in this appeal informed the court that appellants did not make arrangements
to pay for the record. On February 23, 2020, the court notified all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within fifteen
days, appellants paid or made arrangements to pay for the record and provided this
court with proof of payment. See Tex. R. App. P. 37.3(b). No such proof has been
filed.

         Further, our records show appellants have not paid the appellate filing fee, and
no evidence that appellants are excused by the Texas Rules of Appellate Procedure
from paying costs has been filed. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless party is excused by statute or by appellate rules from paying
costs). On March 2, 2021, this court ordered appellants to pay the appellate filing
fee by March 12, 2021, or the appeal would be dismissed. The filing fee has not been
paid.

         Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant failed to comply with notice from
clerk requiring response or other action within specified time).

                                     PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Wilson.




                                             2